Citation Nr: 0833726	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1940 to 
March 1946.  The veteran died in February 2004; the appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2004, a statement of the case was 
issued in February 2005, and a substantive appeal was 
received in April 2005.

In an August 2004 letter, the RO indicated that if the 
appellant wished to seek nonservice-connected death pension 
benefits, she should submit a VA Form 21-0518-1.  In November 
2004 and April 2005, the appellant submitted a completed VA 
Form 21-0518-1.  However, it appears that no further action 
has occurred with respect to this claim.  Thus, this issue is 
referred back to the RO for appropriate action.  

The issue of entitlement to service connection for cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was a former prisoner of war who died in 
February 2004.

2.  A total rating due to individual unemployability based on 
service-connected disabilities was granted in a July 2003 
rating decision, effective June 23, 2003.    

3.  The veteran was not evaluated as totally disabled for a 
continuous period of not less than one year immediately 
preceding his death.  
 

CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an April 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2004, which was prior to the 
July 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for DIC benefits, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and VA treatment records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318. 



Analysis

The present appeal involves the issue of entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  Under 38 U.S.C.A.  § 1318, VA death 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service 
connected, even though the veteran died of nonservice-
connected causes, if the veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the veteran's release 
from active duty and for a period of not less than five years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318 (West 2002).

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

The claims file shows that the veteran was a prisoner-of-war 
during World War II.  Prior to the veteran's death in 
February 2004, a July 2003 rating decision awarded the 
veteran a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective June 23, 2003.  Unfortunately, although the veteran 
was a prisoner of war and died after September 30, 1999, the 
veteran was not in receipt of a total disability rating for a 
continuous period of not less than one year immediately 
preceding death.  

The appellant also has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.  She maintains instead that the conditions resulting 
in the veteran's death were related to his service-connected 
disabilities.  Nevertheless, this issue is addressed in 
remand section below.  

In sum, as the veteran was not in receipt of a total 
disability rating for a continuous period of not less than 
one year immediately preceding death, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  
To that extent, the appeal is denied. 


REMAND

The appellant is also seeking entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Hupp v. 
Nicholson, 21 Vet.App. 342, 352-53 (2007), which held that 
with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Here, the April 2004 VCAA letter only informed 
the appellant that to support a DIC claim, the evidence must 
show that the veteran died while on active duty or that the 
veteran died from a service-connected injury or disease.  The 
Board notes that the veteran was service-connected during his 
lifetime for the following disabilities:  paralysis partial 
right ulnar and radial nerves, manifested by impairment of 
wrist extension and finger movements and weakness of hand 
grip with scar from saber wound right arm and post operative 
scar; scar saber wound left shoulder and arm muscle group I; 
scar saber wound left head and neck; and malaria.  The April 
2004 letter failed to list these disabilities and notify the 
appellant of the evidence and information required to 
substantiate a DIC claim based on the veteran's service-
connected disabilities. 

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Thus, 
the VCAA notice should also comply with Dingess.  

Additionally, as noted above, during the veteran's lifetime, 
service connection was in effect for several disabilities to 
include: paralysis partial right ulnar and radial nerves, 
manifested by impairment of wrist extension and finger 
movements and weakness of hand grip with scar from saber 
wound right arm and post operative scar, rated as 50 percent 
disabling; scar saber wound left shoulder and arm muscle 
group I, rated as 10 percent disabling; scar saber wound left 
head and neck, rated as 10 percent disabling; and malaria, 
rated as noncompensable.  Further, a total disability 
evaluation based on individual employability (TDIU) was in 
effect from June 2003.  The Certificate of Death lists the 
immediate cause of death as aspiration pneumonia, and an 
underlying cause of blunt force head injuries.  The appellant 
claims that the veteran's service-connected disabilities 
caused the veteran to fall which, in turn, caused the head 
injuries that led to his death.  Under the circumstances, the 
Board believes that a medical opinion is appropriate  in 
order to determine whether the veteran's service-connected 
disabilities contributed substantially or materially to cause 
his death.  See 38 U.S.C.A.  § 5103A(a)(1); Delarosa v. 
Peake, No. 2007-7108 (Jan. 31, 2008).

Finally, a February 2004 VA medical record of the veteran's 
hospitalization at that facility refers to the fact that the 
veteran was initially treated for the January 18, 2004 
injuries at "Mercy San Juan" prior to transfer to the VA 
facility.  In the interest of having all pertinent evidence 
regarding the circumstances of the injury, an attempt should 
be made to obtain copies of all treatment records from 
"Mercy San Juan."  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice in compliance with 
the Court's guidance in Hupp.  The notice 
should specifically include an 
explanation of the information and 
evidence necessary to substantiate a DIC 
claim based on the veteran's service-
connected disabilities.  Hupp v. 
Nicholson, 21 Vet.App. 342, 352- 53 
(2007).  Further, the notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
documenting treatment of the veteran at 
"Mercy San Juan" in connection with the 
January 18, 2004, injuries.  Any records 
obtained should be associated with the 
claims file.

3.  After completion of the above, the 
claims file should be sent to an 
appropriate VA medical doctor for a 
medical opinion.  After reviewing the 
claims file, the examiner should offer an 
opinion as to the cause of the veteran's 
death, and whether it is at least as 
likely as not that any of the veteran's 
service-connected disabilities 
contributed substantially or materially 
to cause his death.  The examiner should 
specifically address whether the 
veteran's service-connected disabilities 
led to his fall that caused the head 
injuries, which contributed to his death.  

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


